Citation Nr: 0813953	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lower back with spasms.

2.  Entitlement to service connection for right knee 
osteoarthritis.

3.  Entitlement to service connection for left knee 
impingement syndrome and degenerative joint disease.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for degenerative joint 
disease of bilateral shoulders.
 
6.  Entitlement to service connection for degenerative joint 
disease of bilateral hands.

7. Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance and/or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in August 2004. This 
matter was originally on appeal from a rating decision dated 
in August 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

The issues on appeal were previously before the Board in 
April 2006 when they were remanded for additional evidentiary 
development and, with regard to the back claim, for issuance 
of a statement of the case.  

The issues of entitlement to service connection for right 
knee osteoarthritis, entitlement to service connection for 
left knee impingement syndrome and degenerative joint 
disease, entitlement to service connection for a bilateral 
foot disability, entitlement to service connection for 
degenerative joint disease of bilateral shoulders, 
entitlement to service connection for degenerative joint 
disease of bilateral hands and entitlement to SMC are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1994 rating decision denied service connection 
for a condition of the back to include muscle spasm; the 
veteran did not perfect an appeal.  

2.  In April 2002 the veteran sought to reopen the claim.  

3.  The evidence received subsequent to the March 1994 rating 
decision which denied service connection for a condition of 
the back to include muscle spasms was either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied entitlement to 
service connection for a back condition with muscle spasms is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the March 1994 rating 
decision that denied entitlement to service connection for a 
back condition with muscle spasms is not new and material, 
and the claim for that benefit has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the VCAA duty to notify was partially satisfied 
by way of a letter sent to the appellant in May 2002 that 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Specific to requests to reopen, as is this case, the claimant 
must also be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, a letter was sent to the appellant in July 2006 
which included all the information required by the Kent case.  
The claim was thereafter readjudicated as set out in the July 
2007 statement of the case.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim. 
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Although the all the notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Statement of the Case issued in July 
2007 after the notice was provided.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is no evidence of back injury or disease 
in service.  There is evidence that the veteran believes he 
has a back disability which originated in service, however, 
the in-service and post-service medical records do not 
support this contention.  Therefore, a VA examination is not 
warranted.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, Social Security records, 
private medical records, and VA medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Analysis

In October 1993, the veteran submitted a statement which was 
construed as a claim of entitlement to service connection for 
a back injury.  The veteran indicated that he injured his 
back while boxing.  He reported he was the 4th Army Boxing 
Champion.   

In March 1994, the RO denied service connection, in part, for 
a condition of the back to include muscle spasm.  The 
evidence of record at the time of the March 1994 rating 
decision which denied service connection for a back condition 
consisted of the service medical records, private and VA 
medical records, and written statements from the veteran.   

The service medical records did not include references to, 
complaints of, diagnosis of or treatment for back problems.  

An October 1992 Social Security decision reveals that the 
veteran was found to be disabled as of April 1990 a result of 
degenerative joint disease, osteoarthritis and residual pain 
status post motor vehicle accident.  

A private clinical record dated in December 1992 indicates 
the veteran reported he had been taking salicylate aspirin 
for rheumatoid arthritis since April 1990.  He was on 
disability as result of an April 1990 motor vehicle accident.  
The veteran reported he had rheumatoid arthritis in the back.  
The pertinent diagnoses were degenerative joint disease and 
rheumatoid arthritis.  

VA clinical records dated in May 1993 reveal that the veteran 
had a past medical history of joint pain which had increased 
since an April 1993 motor vehicle accident.  It was noted 
that the veteran had significant pain including in the lower 
back.  The assessment was osteoarthritis.  

The report of a December 1993 VA examination reveals the 
veteran reported he pulled the muscles in his lower back in 
1967 while boxing.  He was in a motor vehicle accident in 
1990 with loss of consciousness.  He complained of low back 
pain.  The pertinent diagnosis was degenerative joint disease 
by history.  

The RO denied the appellant's claim in March 1994 as it 
determined that the service medical records showed no 
problems with the veteran's back.  The RO also found that a 
current VA examination showed the veteran to have back pain 
and muscle spasm but these disorders were not shown to have 
been incurred in or aggravated by the veteran's active duty 
service.  The veteran was provided with a copy of the March 
1994 decision and notice of his appellant rights in April 
1994.  He did not appeal the denial of service connection 
which became final in April 1995.  38 U.S.C.A. § 7105(c).

In April 2002, the veteran again claimed entitlement to 
service connection for low back problems.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence added to the record subsequent to the March 1994 
rating decision which denied service connection for a back 
condition consists of service personnel records, VA medical 
records, reports of VA examinations, Social Security records, 
and copies of a photograph and boxing awards.  The Board 
finds that none of this evidence fits the definition of "new 
and material evidence" as set out above.  

Numerous VA clinical records were received dated beginning in 
1991 and 1992 which reference orthopedic problems resulting 
from motor vehicle accidents in 1990.  A February 1992 VA 
clinical record reveals a lumbosacral X-ray was interpreted 
as showing mild L4 on 5 anterior subluxation, most likely of 
a degeneration etiology.  No fracture was seen.  Additional 
VA clinical records dated through the 2000's include 
complaints of, diagnosis of or treatment for low back 
problems.  Significantly, none of these records links a 
currently existing low back problem to the veteran's active 
duty service.  In fact, the records reinforce the RO's 
finding that the veteran's current back problem was not due 
to active duty but rather were caused by post-service motor 
vehicle accidents.  While some of these records are new, they 
are not material.  They do not indicate in any way that the 
veteran has a low back disorder which was linked to active 
duty service.  The Court has held that additional evidence, 
which consists of records of post-service treatment that do 
not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

Records from Social Security indicate the veteran reported he 
had orthopedic problems after a motor vehicle accident in 
1990.  A report of examination conducted in December 1991 
includes the annotation that the veteran had never been in a 
motor vehicle accident prior to April 1990 and never had any 
difficulties with his back prior to that time.  A December 
1992 Social Security decision reveals the veteran was found 
to be disabled as of April 1990 due to degenerative joint 
disease, osteoarthritis and residual pain status post motor 
vehicle accident.  A private medical record dated in May 1998 
indicates the veteran had degenerative joint disease and 
arthritic changes in the spine since approximately 1990.  It 
was noted in the record that the veteran was being treated 
for multiple skeletal complaints which he felt were 
associated with a motor vehicle accident which occurred in 
May 1998.  The pertinent impression was lumbosacral 
strain/sprain as well as degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  A 
private disability evaluation conducted in March 2000 
indicates the veteran's past medical history involved a car 
accident in 1990 which injured the veteran's back, neck and 
knees and a car accident in 1998 which again injured the 
veteran's back.  The Board finds that none of this evidence 
from Social Security is new and material.  The evidence 
documents current treatment for low back problems but does 
not link the low back problems to the veteran's active duty 
service in any way.  The evidence is not new and material.  
Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Service personnel records were received subsequent to the 
March 1994 rating decision which denied service connection 
for a low back disorder.  These records do not indicate in 
any way that the veteran injured his back while on active 
duty.  The records are not new and material.  

The veteran has submitted a photo of an unidentified boxer, a 
picture of a basketball team and pictures of boxing awards.  
None of the photos specifically identifies the veteran.  For 
purposes of determining if new and material evidence has been 
received, the Board will assume that the pictures depict the 
veteran and the boxing awards were received by the veteran.  
The Board finds, however, that this evidence is not new and 
material.  The fact that the veteran was alleging that he 
injured his back while boxing during active duty was already 
of record at the time of the March 1994 rating decision which 
denied service connection for the back disorder.  

The reports of VA examinations dealt with disabilities other 
than the veteran's spine.  These reports are also not new and 
material.  

The veteran has submitted various statements indicating that 
his current back problem was due to boxing while on active 
duty.  This evidence is not new and material.  The veteran's 
allegations that he injured his back while participating in 
boxing were of record at the time of the March 1994 rating 
decision.  

The Board finds that the evidence added to the record 
subsequent to the March 1994 rating decision which denied 
service connection for a back condition is either duplicative 
of evidence previously submitted or the evidence, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Therefore, the Board finds that new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back condition to 
include muscle spasm.  


ORDER

New and material evidence having not been received, the March 
1994 RO decision, which denied entitlement to service 
connection for a back condition to include muscle spasms, 
remains final; the appeal is denied.  


REMAND

The issues of entitlement to service connection for 
disabilities of the shoulders, hands, knees and feet were 
previously before the Board in April 2006.  At that time, the 
Board directed that the veteran be scheduled for an 
examination of the knees and shoulders to determine if 
disabilities thereof are linked to active duty.  The examiner 
was specifically directed to review the service medical 
records, as well as a December 1991 medical record and Social 
Security records which indicated problems with post-service 
motor vehicle accidents.  The examiner who prepared the 
report of a March 2005 VA examination was asked to prepare an 
addendum to the examination report after review of the 
evidence directed by the Board.  The examiner was also 
directed to render an opinion as to whether the December 1991 
medical record altered his previous opinion linking shoulder 
problems to the veteran's participation in boxing while on 
active duty.  The Board's April 2006 remand directed that, if 
the examiner who conducted the March 2005 VA examination was 
unavailable, the veteran was to be scheduled for another 
examination by a qualified medical professional who was to 
furnish the requested review and opinion.  

In August 2007, the veteran underwent a VA examination which 
was conducted by a different examiner than the one who 
conducted the March 2005 VA examination.  The examiner who 
conducted the August 2007 VA examination indicated that he 
had reviewed the evidence in the claims file.  The examiner 
diagnosed the presence of moderate osteoarthritis of the 
acromioclavicular joints of both shoulders and also severe 
degenerative joint disease of both knees.  The examiner 
opined, based on information provided by the veteran, that 
the shoulder injuries and the knee injuries were the result 
of several athletic activities the veteran participated in 
while on active duty.  Significantly, this examiner did not 
address, in any way, the records from Social Security and the 
December 1991 medical record which indicate that the 
veteran's current orthopedic problems were due to post-
service motor vehicle accidents.  The service medical records 
were negative as to complaints of, diagnosis of or treatment 
for shoulder problems and there was only one reference to a 
knee problem.  The Board further notes there is no objective 
evidence of record which documents that the veteran was 
injured as a result of participation in sports while on 
active duty.  The Board finds the examiner's failure to 
address the post-service medical evidence as directed by the 
Board's April 2006 remand must be rectified.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

In April 2006, the Board also remanded the claim of 
entitlement to service connection for a bilateral foot 
disability.  The Board directed that the veteran be scheduled 
for an examination to determine the etiology of his foot 
disabilities.  A VA examination was conducted in August 2007.  
At that time, the examiner diagnosed the presence of mild 
flexible pes planus deformity of both feet.  The examiner 
found, based on the veteran's self-reported history, that it 
was at least as likely as not that the foot disabilities were 
linked to the veteran's athletic activities while in the 
military.  Significantly, however, the examiner did not 
address the fact that pes planus was found at the time of the 
veteran's entrance examination which was conducted in October 
1964.  Furthermore, other than the report of the entrance 
examination, the service medical records were silent as to 
complaints of, diagnosis of or treatment for any problems 
with the veteran's feet.  There was no evidence in the 
service medical records indicating that the veteran was 
injured participating in sporting activities while on active 
duty.  Service connection may be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  The Board finds that a VA examination is required to 
address fully the question of aggravation of preexisting 
conditions of the feet.  Because there was preexisting pes 
planus noted on entry to service, there is no need to address 
whether the presumption of soundness is rebutted in this 
instance for this particular disorder.  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active service where there was an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease; however, aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).  A VA examination 
is required to obtain this information.  

The veteran has claimed entitlement to service connection for 
bilateral hand disabilities.  A VA examination was conducted 
in March 2005.  Pertinent impressions from the examination 
were osteoarthritis of the bilateral hands and intrinsic 
wasting of the bilateral hands.  The examiner opined that, 
due to the veteran's history, he found it as likely as not 
that the hand problems are related to the veteran's service-
connected complaints.  It is not apparent to the Board, 
however, upon what basis the opinion was made other than via 
the veteran's own self-reported medical history which is not 
supported by any objective evidence.  The service medical 
records are negative as to any complaints of, diagnosis of or 
treatment for problems with the veteran's hands.  The veteran 
has alleged that he participated in boxing during active duty 
which was the cause of his hand problems.  However, there is 
no objective proof that the veteran participated in boxing 
while on active duty.  He has submitted photographs which are 
undated and copies of awards which do not reference the 
veteran in any way.  There is post-service medical evidence 
which indicates the veteran injured his hands after being 
involved in motor vehicle accident.  There is also references 
to problems with the hands being due to rheumatoid arthritis.  
The Board finds that a current VA examination is required 
which takes into account all the evidence of record 
pertaining to the alleged injury to the hands during active 
duty and the post-service medical evidence.  

The veteran has claimed entitlement to SMC based on the need 
for aid and attendance and/or being housebound.  The Board 
finds that this issue is inextricably intertwined with the 
claims of entitlement to service connection.  As such, the 
Board will defer consideration of this issue at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records 
should be obtained and added to the 
record.

2.  Schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
disabilities of the shoulders, hands and 
knees found on examination.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  In 
determining the etiology of the 
disabilities, the examiner must address 
the veteran's documented medical history 
including evidence in the service medical 
records, the veteran's discharge 
examination, post-service evidence of 
motor vehicle accidents including the 
December 1991 medical record, as well as 
the post-service work history shown in 
Social Security records.  The examiner 
must provide separate opinions as to 
whether it is at least as likely as not 
that any current disability of the 
shoulders, hands and/or knees was 
incurred in or aggravated by the 
veteran's active duty service.  A 
rationale for any opinion expressed must 
be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the etiology of his current 
bilateral foot disability.  The claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should respond to the following:

a).  Is it at least as likely as not 
(50 percent or greater likelihood) 
that the veteran's preexisting foot 
disabilities (pes planus) increased 
in severity during active duty?

b).  If the veteran's preexisting 
foot condition(s) increased in 
severity during active duty, is it 
at least as likely as not (50 
percent or greater likelihood) that 
such increase was due to the natural 
progression of the disorder, or if 
not, due to aggravation of the 
disorder in service?

Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, 
but rather that the weight of 
medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.

Note: "Aggravation" of a preexisting 
disability refers to an 
identifiable, incremental, permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare-ups 
of symptomatology.

c).  If the examiner identifies a 
foot condition that did not preexist 
the veteran's military service, the 
examiner should indicate whether it 
is at least as likely as not (50 
percent or greater likelihood) that 
such disorder was incurred during 
the veteran's military service.

4.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


